United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3621
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa.
                                        *
Michael Lee Loisel,                     * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: May 17, 2006
                                Filed: May 22, 2006
                                 ___________

Before BYE, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      Michael Lee Loisel appeals the district court’s1 imposition of a sentence of ten
years of imprisonment pursuant to 18 U.S.C. § 2252A(b)(2). We affirm.

      Loisel pled guilty to possessing child pornography, but appeals his sentence of
ten years arguing the district court erred in applying an enhancement under
§ 2252A(b)(2). Section 2252A(b)(2) provides a person convicted of possessing child


      1
       The Honorable Mark W. Bennett, Chief Judge, United States District Court for
the Northern District of Iowa.
pornography shall be sentenced to a minimum of ten years of imprisonment “if such
person has a prior conviction under . . . the laws of any State relating to aggravated
sexual abuse, sexual abuse or abusive sexual conduct involving a minor or a ward.”

       In a prior state proceeding, Loisel pled guilty to the charge of Assault with
Intent to Commit Sexual Abuse (No Bodily Injury) under Iowa law, for which he
received a deferred judgment. Loisel argues this deferred judgment does not
constitute a prior conviction under Iowa law for purposes of § 2252A(b)(2).

       Loisel’s argument, however, is foreclosed by our ruling in United States v.
Storer, 413 F.3d 918 (8th Cir. 2005) (holding defendant’s nolo contendere plea to
felony lewd and lascivious conduct under Florida law along with state court’s finding
of guilt, despite the withholding of adjudication and sentencing, constituted a prior
conviction under § 2252A). In Storer, we specifically held § 2252A(b)(2) applies
federal law to determine whether a state conviction qualifies as a prior conviction. Id.
at 921-22. Loisel does not dispute whether federal law considers a deferred judgment
under state law to be a prior conviction under § 2252A(b)(2). See United States v.
Fuchness, 422 F.3d 698, 703 (8th Cir. 2005) (holding Iowa deferred judgment for
narcotics violation was prior conviction for sentencing purposes). Instead, Loisel asks
us to overturn Storer. We, of course, cannot do so. See United States v. Wright, 22
F.3d 787, 788 (8th Cir. 1994) (noting we are bound by our precedent unless such
precedent is overturned by the court sitting en banc).

       Accordingly, we conclude Loisel’s prior deferred judgment under Iowa law is
a prior conviction for purposes of § 2252A(b)(2). We therefore affirm the district
court.
                       ______________________________




                                          -2-